•.',' ,,AO i~B (Rev. 02/08/2019) Judgment in·a Criminal Petty Case (Modified)                                                                 Page 1 of I   ·~o
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November l, 1987)
                                     v.

                            Gustavo Palma-Flores                                      Case Number: 3:19-mj-21865

                                                                                     Kenneth Robert McMullan
                                                                                     Defendant's Attor ey


    REGISTRATION NO. 74853298
                                                                                                                  Fli..,ED
    THE DEFENDANT:                                                                                                  MAY 0 9 2019
     IZl pleaded guilty to count(s) 1 of Complaint
                                                                                    CLERK US D!STRICT CCURT
      D was found guilty to count(s)                                            SOUTHERN DISii1i("":T (][;:": r."'       '
        after a plea of not guilty.                                             BY                                 OEf~UTY
                                                                                                                -~--


        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                     Nature of Offense                                                               Count Number(s)
    8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                     1

      D The defendant has been found not guilty on count(s)
                                                                                ~-----------------~


      D Count(s)                                                                       dismissed on the motion of the United States.
                        ~--~~------------~



                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    h TIME SERVED                               D

      IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
      IZl   Court recommends USMS, ICE or DHS or other arresting agency return all. property and all documents in
      the   defendant's possession at the time of arrest upon their deportation or removal.
       D    Court recommends defendant be deported/removed with relative,                           charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Thursday, May 9, 2019
                                                                                    Date ofl position of Sentence

                           ~
     Received _,.)"''"( ,___,,
                 /',-'-DU_S_M~------
                                                                                     ~"~~~~~ESTANLE                 NE
                                                                                                    ATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                         3:19-mj-21865
